      Case 5:17-cv-05628-CFK Document 103 Filed 08/25/20 Page 1 of 16




             IN THE UNITED STATES DISTRICT COURT
          FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHRISTOPHER BROGAN,                          :      CIVIL ACTION
on behalf of himself and all others          :
similarly situated,                          :
             Plaintiff,                      :
      v.                                     :      No. 17-5628
                                             :
FRED BEANS MOTORS                            :
OF DOYLESTOWN, INC.,                         :
        Defendant.                           :

                               MEMORANDUM

I.    Introduction

      Plaintiff Christopher Brogan (“Plaintiff”), brought this action on behalf of

himself and other similarly situated vehicle purchasers against Fred Beans

Chevrolet, Inc. (“Defendant”) alleging breach of contract, breach of implied

covenant of good faith and fair dealing, and violations of the Pennsylvania Motor

Vehicle Sales Finance, 12 Pa. C.S.A. § 6201, et seq. (the “MVSF”), the Truth in

Lending Act, 15 U.S.C. § 1601, et seq. (“TILA”), the Pennsylvania Unfair Trade

Practices and Consumer Protection Law, 73 P.S. § 201-1, et seq. (“UTPCPL”),

and the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq. (the “FCRA”).

      Plaintiff moved to certify the proposed classes and Defendant moved for

summary judgment on October 7, 2019. ECF Nos. 72 & 73. The Court granted

Defendant’s Motion for Summary Judgment on all counts of the Second Amended

Complaint on April 3, 2020, and thus, the Court did not issue a ruling on
                                         1
      Case 5:17-cv-05628-CFK Document 103 Filed 08/25/20 Page 2 of 16




Plaintiff’s Motion for Class Certification. ECF No. 95. Before the Court now is

Defendant’s Motion for Attorneys’ Fees and Costs filed on April 17, 2020. ECF

No. 96.

II.   Background

      Discovery disputes between the parties arose at the outset of this matter and

continued throughout the entirety of the discovery process. At bottom,

Defendant’s Motion for Attorneys’ Fees and Costs seems to focus nearly entirely

on the cost of producing the “deal jackets for all vehicle purchases during the five-

year class period.” ECF No. 96-2 at 3. Accordingly, the Court will focus on the

discovery disputes related to that issue.

      The first issue arose prior to the Rule 16 conference: Defendant

represented to the Court that it wanted to bifurcate the fact and class certification

discovery processes, which Plaintiff opposed. During the Rule 16 conference,

held on December 14, 2018, Defendant agreed not to bifurcate the individual fact

discovery from the class discovery and in turn, Plaintiff agreed to limit the

discovery burden by asking Defendant “at the early stages [to produce] some

samples of dealer jackets for different customers or time periods.” ECF No. 35 at

9 (“And with that agreement between Mr. Kim and myself that resolves our

concerns with regard to bifurcation and I would accept Mr. Kim’s

recommendation that we proceed with discovery on both fact issues and


                                            2
      Case 5:17-cv-05628-CFK Document 103 Filed 08/25/20 Page 3 of 16




certification issues simultaneously.”).

      During that conference, Plaintiff’s theory of the case was made very clear:

      THE COURT: . . . And then -- so basically your claim is, I have a
      deal, I made this deal, I go home and I see that they’re making more
      deals on my behalf. Not only are they more making deals on my
      behalf, but they’re also, as a result of making more deals on my behalf
      having my credit checked. Is that essentially your case?

      MR. KIM: That's a portion of the case, Your Honor, and that's a very
      good summary of it. The only things I would add that is while this is
      going on, not only are they trying to create or do more transactions,
      the client or the individual or the consumer or people in the putative
      classes are going home with cars and many times what also happens
      during that time is these unpaid balances on their trade-ins when
      trade-ins are involved are not getting paid off.

      So not only is there credit harm occurring --

      THE COURT: They go home thinking the car’s paid off, they’re
      done, and it’s not paid off because they’re still shopping the sale of
      the – they’re still shopping the clients.

      MR. KIM: Unbeknownst to the consumer the allegation is they’re still
      shopping the deal around and they’re shopping the deal around to
      keep on pulling the credit to see what the best deals the car dealership
      can really get.

      THE COURT: So in other words, if they can get a better financing
      rate, they’re taking advantage of it, the dealership is.

      MR. KIM: Correct, Your Honor. Whether or not --

      THE COURT: And they’re holding off of the payment on the car.

      MR. KIM: Correct, Your Honor, because they’re trying to find their
      best quote/unquote brokerage fee from the deal, just immediately
      transferring the financing out.

ECF No. 35 at 9-10. Defendant’s defense to Plaintiff’s claims was made equally


                                          3
      Case 5:17-cv-05628-CFK Document 103 Filed 08/25/20 Page 4 of 16




clear at that conference:

      MR. CHWASTYK: Your Honor, I think that discovery will establish
      that the circumstances of Mr. Brogan’s purchase involving the
      multiple retail installment contracts and multiple credit checks are an
      individualized circumstance and not a common practice of the
      dealership.

      So as to Mr. Brogan’s claims, I don’t know whether there’s legal
      foundation for Mr. Kim’s arguments, but the facts may be what they
      are as to Mr. Brogan. But I don’t believe that discovery will bear out
      that that’s any kind of a common practice of the defendant.

      THE COURT: And what do you base that on?

      MR. CHWASTYK: Conversations with the sales managers and my
      client.

ECF No. 35 at 10-11.

      On February 4, 2019, Plaintiff filed a Motion to Compel Discovery Against

Defendant Fred Beans Chevrolet, Inc. (ECF No. 29). The Court held a hearing on

that motion on February 14, 2019, during which Defendant told the Court that

Plaintiff no longer requested a representative sample of deal jackets, but instead

requested production of all of the deal jackets during the relevant class period and

that Defendant was working to comply with that request on a “rolling basis as

soon as possible.” ECF No. 39 at 18-19. Notably, Defendant did not ask the

Court then to bar Plaintiff from seeking discovery of all of the deal jackets, nor

was the issue raised as to cost sharing. However, in an effort to try to narrow

discovery, the Court directed that Plaintiff was to depose Defendant’s corporate

designees in order to determine the specific process that took place during
                                          4
      Case 5:17-cv-05628-CFK Document 103 Filed 08/25/20 Page 5 of 16




Plaintiff’s transaction with Defendant and whether that transaction was conducted

according to Defendant’s regular policies and procedures. ECF No. 39 at 27.

      In accordance with the Court’s directive, Plaintiff deposed six different

corporate designees for Defendant on February 21, 2019. ECF No. 96-2 at 7. The

Court held a follow-up status conference on March 14, 2019, ECF No. 38, during

which Plaintiff reported that the only outstanding discovery issues related to

negotiation of the protective order, which were resolved during that conference.

Accordingly, the Court denied Plaintiff’s Motion to Compel as moot. ECF No.

43.

      On March 22, 2019, Defendant began a rolling production of the deal

jackets serving Plaintiff’s counsel with 541 deal jackets for sales transacted in

2018.1 ECF No. 96-1 at 39-41. In its cover letter to that production, Defendant


1
  Defendant asserts that those “deal jackets were maintained in paper format, and
so Fred Beans was required to pull each deal jacket so that its counsel could
review the files, scan the responsive documents contained in those files, and
produce those documents electronically to Plaintiff’s counsel.” ECF No. 96-2 at
5. Indeed, Defendant states that “Fred Beans’s employees sorted and collected
deal jackets dated from December 2012 to December 2018 for scanning and
review by its counsel” and that in order to produce them on time, “Fred Beans had
multiple employees work overtime in January and February 2019 to collect
potentially responsive documents . . . .” Id. at 5. Moreover, “Fred Beans’s
counsel engaged e-discovery vendor KLDiscovery to collect the paper copies of
the deal jackets and scan those files into an electronic format for review” and that
“Fred Beans’s counsel also engaged e-discovery vendor Logikcull to provide
cloud storage for the scanned documents and a document review platform.” Id.
“To timely produce within the discovery period the documents demanded by
Plaintiff’s counsel, Fred Beans’s counsel enlisted from their firm eight associates,
                                          5
      Case 5:17-cv-05628-CFK Document 103 Filed 08/25/20 Page 6 of 16




notified Plaintiff that “Fred Beans has spent approximately $160,000 on Class

Discovery for this matter” and that “[c]ompleting a review of all of the deal

jackets through the putative class period’s commencement in 2012 will require

Beans to incur substantial additional expenses.” Id. at 7-8. Instead of demanding

cost-sharing of the remaining rolling productions however, Defendant stated that

“[i]n light of the limited size of the putative alleged Credit Inquiry and Multiple

RISC classes, Fred Beans hereby demands that Plaintiffs withdraw these claims.”

Id. at 8.2 At the conclusion of the letter, Defendant stated that “Fred Beans

reserves all rights to seek to recover these undue costs from Plaintiff and/or

Plaintiff’s counsel pursuant to Boeynaems v. LA Fitness Int’l, 285 F.R.D. 341

(E.D. Pa. 2012)” and to “[p]lease let us know if you are willing to withdraw the

alleged Credit Inquiry and Multiple RISC classes or to discuss some other way to

further limit class discovery to contain the costs of the same.” ECF No. 96-1 at

40-41.


two members, two paralegals, and two litigation support managers to review the
documents and complete production of documents to Plaintiff’s counsel on a
rolling basis.” Id. at 7.
2
  It is likely that Defendant did not demand that Plaintiff withdraw his claims as to
the other two classes (the “False Finance Charge Class” and the “Dealer Fee
Class”) because identifying potential class members for both of those classes was
not a timely nor work-intensive feat as Defendant did not dispute at that time that
Defendant calculated the finance charges in a similar manner for nearly all
customers during the class period and Defendant charged nearly all of its
customers the maximum documentation fee permitted by law during the class
period.
                                          6
       Case 5:17-cv-05628-CFK Document 103 Filed 08/25/20 Page 7 of 16




       Defendant asserts that Plaintiff continued to demand the production of the

remaining deal jackets for the relevant class period, so Defendant made

subsequent productions of deal jackets on six more occasions: on March 27, 2019;

April 4, 2019; April 8, 2019; April 11, 2019; April 15, 2019; and April 23, 2019.

ECF No. 96-1 at 13-15. In total, Fred Beans produced to Plaintiff more than

61,912 pages of documents including deal jackets for at least 2,547 customers.

ECF 96-2 at 9.

       Defendant now seeks this Court to order Plaintiff and/or Plaintiff’s counsel

to reimburse Defendant for $350,000 in legal fees incurred to produce that

discovery, $18,954.91 in costs for scanning the deal jackets by KLDiscovery, and

$46,549.18 in costs for document storage in Logikcull. ECF No. 96-2 at 9.

III.   Discussion

       Defendant filed a Motion for Attorneys’ Fees and Costs (ECF No. 96)

asserting that “[d]espite having had no evidence to support his assertions that his

individual claims should be litigated on a class[-]wide basis, Plaintiff and his

counsel issued putative class-wide discovery requests requiring Fred Beans to

spend more than $350,000 in attorneys’ fees plus costs to gather, sort, scan,

upload, review, and produce several thousand customer files (the “Class

Discovery”).” ECF No. 96-2 at 1. Thus, Defendant argues, “[p]ursuant to the

standard set forth in Boeynaems v. LA Fitness Int’l, 285 F.R.D. 341 (E.D. Pa.


                                          7
      Case 5:17-cv-05628-CFK Document 103 Filed 08/25/20 Page 8 of 16




2012), Plaintiff and his counsel, having represented the merits of the claims they

sought to pursue on behalf of several classes of individuals, should bear the costs

of their attempt to establish class-wide claims.” Id. Specifically, Defendant seeks

“the reasonable attorneys’ fees, expenses, and costs incurred by Defendant in

responding to Plaintiff’s Class Discovery requests be shifted to Plaintiff and his

counsel under the standard set forth in Boeynaems.” Id. at 11.

      In its opening brief, Defendant cites to both Rule 54(d) and Rule 26(c)(1)(b)

of the Federal Rules of Civil Procedure as bases for granting the requested relief.

Rule 54(d) provides:

      (1) Costs Other Than Attorney’s Fees. Unless a federal statute, these
      rules, or a court order provides otherwise, costs—other than attorney’s
      fees—should be allowed to the prevailing party. But costs against the
      United States, its officers, and its agencies may be imposed only to
      the extent allowed by law. The clerk may tax costs on 14 days’
      notice. On motion served within the next 7 days, the court may
      review the clerk’s action.

      (2) Attorney’s Fees.

             (A) Claim to Be by Motion. A claim for attorney’s fees and
             related nontaxable expenses must be made by motion unless the
             substantive law requires those fees to be proved at trial as an
             element of damages.

             (B) Timing and Contents of the Motion. Unless a statute or a
             court order provides otherwise, the motion must:

                   (i) be filed no later than 14 days after the entry of
                   judgment;

                   (ii) specify the judgment and the statute, rule, or other
                   grounds entitling the movant to the award;

                                          8
      Case 5:17-cv-05628-CFK Document 103 Filed 08/25/20 Page 9 of 16




                    (iii) state the amount sought or provide a fair estimate of
                    it; and

                    (iv) disclose, if the court so orders, the terms of any
                    agreement about fees for the services for which the claim
                    is made.

Fed. R. Civ. P. 54(d).

      Rule 26(c)(1)(B) provides, in pertinent part:

      (c) Protective Orders.

             (1) In General. A party or any person from whom discovery is
             sought may move for a protective order in the court where the
             action is pending—or as an alternative on matters relating to a
             deposition, in the court for the district where the deposition will
             be taken. The motion must include a certification that the
             movant has in good faith conferred or attempted to confer with
             other affected parties in an effort to resolve the dispute without
             court action. The court may, for good cause, issue an order to
             protect a party or person from annoyance, embarrassment,
             oppression, or undue burden or expense, including one or more
             of the following:

                    ...

                    (B) specifying terms, including time and place or the
                    allocation of expenses, for the disclosure or discovery . . .
                    .

Fed. R. Civ. P. 26(c)(1)(B).

      Plaintiffs argue in response that not only is Boeynaems inapplicable to the

case at hand, it also provides no basis for an allocation of attorney’s fees as that

case only discusses the possibility of shifting costs, not attorney’s fees. ECF No.

97. Plaintiff further asserts that Defendant’s request is also untimely, as


                                           9
     Case 5:17-cv-05628-CFK Document 103 Filed 08/25/20 Page 10 of 16




Defendant should have requested allocation of costs from the Court by way of a

motion for a protective order before the costs were incurred.

      In its reply, Defendant argues that the express language of Rule 26(c) is not

limited to costs; rather, the rule “provides broadly for the ‘allocation of expenses,

for the disclosure of discovery’” and that federal courts have awarded parties’

attorney’s fees incurred while responding to discovery requests. ECF No. 100.

However, Defendant then goes on to seemingly shift its argument asserting that

Plaintiff should bear the costs of reviewing and producing the deal jackets because

“identifying the members of the putative classes was always Plaintiff’s expense to

bear . . . .” ECF No. 100 at 3.

      The Court will first begin by addressing Defendant’s initial argument that

costs of discovery, including attorney’s fees, should be allocated to Plaintiff based

on the standard provided in Boeynaems. In Boeynaems, the plaintiffs signed

contracts to become members of a health/fitness organization and alleged that they

thereafter encountered deception and breaches concerning their desire to terminate

their membership. Boeynaems, 285 F.R.D. at 332. Throughout the discovery

process in that case, the parties were often in dispute as to the bounds of

discovery, frequently involving the district court in resolving those disputes.

      Those disputes culminated in the plaintiffs filing a motion largely to compel

the defendant to produce voluminous paper documents dealing with membership


                                          10
     Case 5:17-cv-05628-CFK Document 103 Filed 08/25/20 Page 11 of 16




issues that were being stored at an off-site location. In response to the motion to

compel, the defendant asked the court to order that the costs of producing the

requested documents be borne by the plaintiffs. It should be noted that the court

had already ruled that the plaintiffs would not be required to pay for defense

counsel to review those documents prior to production in part because it was

highly unlikely that privileged materials would be contained in those documents

and that the plaintiffs agreed to return any privileged documents produced.

Boeynaems, 285 F.R.D. at 339.

      In considering the parties’ requests, the Boeynaems court took specific

notice of the significant discovery already provided by the defendant. Id.

(“Defendant asserts that it has reviewed (1) over 500,000 Member Notes from five

states for 30 months looking for certain terms, (2) over 1,000 boxes of

cancellation requests, of which Plaintiffs reviewed only 70 boxes, (3) over 19,000

pages of documents, and (4) an electronic search of over 32,000 E-mails,

maintained by five custodians. Defendant contends that relatively few tidbits of

relevant information have been found as a result of this very extensive and

expensive search.”).

      Ultimately, the Boeynaems court held that “where (1) class certification is

pending, and (2) the plaintiffs have asked for very extensive discovery,

compliance with which will be very expensive, that absent compelling equitable


                                         11
     Case 5:17-cv-05628-CFK Document 103 Filed 08/25/20 Page 12 of 16




circumstances to the contrary, the plaintiffs should pay for the discovery they

seek.” Boeynaems, 285 F.R.D. at 341. The court went on to say that “[i]f the

plaintiffs have confidence in their contention that the Court should certify the

class, then the plaintiffs should have no objection to making an investment.

Where the burden of discovery expense is almost entirely on the defendant,

principally because the plaintiffs seek class certification, then the plaintiffs should

share the costs.” Id.

      The facts and circumstances of the Boeynaems case are wholly different

from the facts and circumstances presented in the case at hand. Unlike in this

case, the defendant in Boeynaems brought the issue of allocating costs to the

court’s attention prior to undertaking the expenses of producing additional

discovery requested by the plaintiffs after significant productions were already

made but prior to the class determination stage. Though the court’s conclusion

seems broad in its phrasing, as Defendant seemingly hangs its hat on, the

reasoning articulated in support of that conclusion is exceedingly fact oriented.

And because the facts of the Boeynaems case are very different from the facts of

this case, the Court does not find Boeynaems instructive in the case at hand.

      Furthermore, it is important to note that the Boeynaems court ordered cost

allocation only as to future discovery production costs, which is significant

because it allowed the plaintiffs to control the accrual of those additional


                                          12
      Case 5:17-cv-05628-CFK Document 103 Filed 08/25/20 Page 13 of 16




production costs by way of making informed decisions about their future demands

for production. Id. at 341-342 (“The Court is persuaded, it appearing that

Defendant has borne all of the costs of complying with Plaintiffs’ discovery to

date, that the cost burdens must now shift to Plaintiffs, if Plaintiffs believe that

they need additional discovery. In other words, given the large amount of

information Defendant has already provided, Plaintiffs need to assess the value of

additional discovery for their class action motion. If Plaintiffs conclude that

additional discovery is not only relevant, but important to proving that a class

should be certified, then Plaintiffs should pay for that additional discovery from

this date forward, at least until the class action determination is made.”).

      Thus, the Court finds Defendant’s assertion that it is entitled to the costs,

including attorney’s fees, of reviewing and producing all of the documents turned

over to Plaintiff in this matter well after those costs were incurred based on the

standard set forth in Boeynaems unpersuasive. Contrarily, in the spirit of

Boeynaems and as Plaintiff argues, Defendant could have filed a motion for a

protective order and requested relief under Rule 26 or requested cost allocation in

its response to Plaintiff’s motion to compel like the defendant in Boeynaems did

prior to allegedly incurring $350,000 in attorneys’ fees and approximately

$65,000 in related expenses. Indeed, Defendant had ample opportunity to request

a protective order from the Court either by motion or during the discovery


                                           13
     Case 5:17-cv-05628-CFK Document 103 Filed 08/25/20 Page 14 of 16




conferences held in both February and March of 2019. But, Defendant did not file

such a motion and thus, it is not that Defendant’s timing is fatal to its request, but

instead that the considerations taken into account by the Boeynaems court and the

decision’s logical foundation are made inapplicable to the case at hand by the

current posture of this case. Indeed, the costs have already been incurred,

summary judgment has been granted, and a class determination was never made.

      Furthermore, it is noteworthy that Defendant was in an ideal position to file

such a motion with the Court. Defendant’s defense to this case since the Rule 16

conference had been that regardless of whether there was merit to Plaintiff’s

individual claims against Defendant, the class claims were meritless because the

circumstances of Plaintiff’s transaction were an outlier in Defendant’s normal

course of business. It follows then that Defendant could have deposed the

necessary corporate designees to testify to as much, which could have been

submitted to the Court in support of a motion for protective order. Thus, though

no binding case law necessarily restricts this Court from allocating the requested

costs at this time, Defendant’s argument and the other supplementary case law

cited to in its briefing provide no persuasive basis for doing so.

      Turning now to Defendant’s contention that Plaintiff should retroactively

bear Defendant’s costs of discovery and attorney’s fees because under Rule 23

Plaintiff bears the burden of identifying and notifying class members, the Court


                                          14
      Case 5:17-cv-05628-CFK Document 103 Filed 08/25/20 Page 15 of 16




finds this argument problematic as well.3 Contrary to Defendant’s assertion,

Plaintiff’s document requests related to the deal jackets do not amount to a request

for Defendant to identify class members in the sense of Rule 23 identification and

notification. It certainly cannot be Defendant’s contention that every one of the

deal jackets produced to Plaintiffs represented verifiable members of the proposed

classes. In fact, Defendant explicitly argued against that very contention in its

Motion in Opposition to Plaintiff’s Motion for Class Certification. See ECF No.

80 at p. 10, n3.

      Moreover, Defendant’s reliance on Oppenheimer Fund, Inc. v. Sanders, 437

U.S. 340 (1978) to support its argument here is misplaced. Indeed, the

circumstances in Oppenheimer were very different from the circumstances

presented here. Oppenheimer dealt with the allocation of costs of identifying

class members at the class notification stage well after the class determination

phase under Rule 23 had concluded, as was the case in many of the other cases

cited to by Defendant.

      Thus, the Court finds both of Defendant’s purported foundations for the

award of attorney’s fees and allocation of discovery costs in this matter

unpersuasive.

3
  For the sake of thoroughness in considering the parties’ many arguments
regarding this cost allocation issue, the Court will set aside the fact that this
particular argument was raised for the first time in Defendant’s reply brief as
Plaintiff responded to the argument in a surreply brief.
                                          15
      Case 5:17-cv-05628-CFK Document 103 Filed 08/25/20 Page 16 of 16




IV.   Conclusion

      For the foregoing reasons, Defendant’s Motion for Attorneys’ Fees and

Costs (ECF No. 96) will be denied. An appropriate Order follows.




DATED: August 25, 2020                           BY THE COURT:

                                                  /s/ Chad F. Kenney
                                                 CHAD F. KENNEY, J.




                                      16
